           Case 4:18-cv-00509-BRW Document 90 Filed 06/01/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ANTHONY VINES and DOMINIQUE LEWIS,                                                   PLAINTIFFS
Individually and on Behalf of All Others Similarly Situated

VS.                                   4:18-CV-00509-BRW

WELSPUN PIPES, INC., et al.                                                        DEFENDANTS

                                              ORDER

       Pending is a Joint Motion to Dismiss With Prejudice and to Approve Settlement (Doc.

No. 89). Based the submissions explaining the settlement agreement and a review of the record,

I find that the settlement represents a fair and reasonable resolution of a bona fide dispute and is

consistent with the goals of the FLSA. Furthermore, the parties now have negotiated liability

damages entirely separately from attorneys’ fees, consistent with Eighth Circuit precedent.1

       Accordingly, the Joint Motion to Dismiss With Prejudice and to Approve Settlement

(Doc. No. 89) is GRANTED. This case is DISMISSED with prejudice, subject to the terms of

the settlement agreement. This Court specifically retains jurisdiction to enforce the terms of the

settlement agreement.

       IT IS SO ORDERED this 1st day of June, 2020.

                                                      Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE




       1
        Barbee v. Big River Steel, LLC., 927 F.3d 1024, 1027 n.2 (8th Cir. 2019) (A court must
“ensure the attorney fees were in fact negotiated separately and without regard to the plaintiff’s
FLSA claim, and there was no conflict of interest between the attorney and his or her client.”).

                                                  1
